Citation Nr: 1016373	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  02-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
left knee disability as a residual of a left tibia fracture, 
to include under the provisions of 38 C.F.R. § 3.321.

2.  Entitlement to an evaluation in excess of 10 percent for 
left ankle disability as a residual of a left tibia fracture, 
to include under the provisions of 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
At-Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran had active duty with the United States Navy from 
January 1983 to June 1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 Decision Review Officer 
(DRO) decision by the Phoenix, Arizona, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA), 
which, in pertinent part, granted a 20 percent evaluation for 
residuals of a left tibia fracture.

In May 2004, the Board remanded the matter for further 
development, to obtain current, adequate, examination 
findings.  In a subsequent February 2005 decision, the Board 
denied entitlement to an evaluation in excess of 20 percent 
for residuals of a left tibia fracture.  The Veteran appealed 
that decision to the Court of Appeals for Veterans Claims 
(Court) which, in March 2006, vacated the Board's decision 
and remanded the matter for further consideration, based on a 
Joint Motion.  The Court directed the Board to consider 
whether the Veteran was entitled to separate compensable 
evaluations for knee and for ankle disabilities, and to 
consider entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b).

In July 2006, the Board determined that extraschedular 
evaluation under 38 C.F.R. § 3.321(b) was not warranted, but 
did decide that the knee and ankle components of the 
Veteran's service connected residuals of a left tibia 
fracture, considered together, warranted assignment of a 30 
percent evaluation.  In so doing, the Board specifically 
found that, under Diagnostic Code 5262, for impairment of the 
tibia or fibula, a 20 percent evaluation was warranted for a 
moderate left knee disability, and a 10 percent evaluation 
was warranted for a slight left ankle disability.  An August 
2006 rating decision by the RO implemented the grant of a 30 
percent overall evaluation.  

The Veteran appealed that portion of the July 2006 Board 
decision denying entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b).  In an April 2009 decision, the 
Court vacated and remanded the Board determination on 
extraschedular entitlement for further consideration, to 
include clarification of the applicable legal standard.

The Board, in turn, remanded the matter to the RO in December 
2009 for evidentiary development and scheduling a hearing.

A hearing was held before the undersigned Veterans Law Judge 
via videoconference in April 2010.  A transcript of that 
hearing is associated with the claim file.

In light of the specific findings in the July 2006 Board 
decision regarding attribution of each portion of an overall 
disability rating, the issue has been recharacterized as two 
separate issues to more appropriately reflect that the 
Veteran is, in fact, service connected for two separate 
disabilities of two separate joints of the left leg.  

While the Court did not disturb the 20 percent and 10 percent 
schedular ratings assigned by Board (as a single 30 percent 
rating); and counsel noted at the hearing that there was no 
disagreement with the assigned schedular rating (no higher 
schedular rating was possible under the previous 
characterization as a single issue), in view of the 
recharacterization as two distinct issues, consideration of 
higher schedular ratings is now warranted.


The  issues of entitlement to service connection for a 
psychiatric disability, to include depression, as secondary 
to residuals of a left tibia fracture, and entitlement to a 
finding of total disability based on individual 
unemployability (TDIU) have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The July 2006 Board decision previously 
referred the mental disorder claim, but no action has yet 
been taken by the RO.  The Veteran made clear at his April 
2010 hearing that he was seeking TDIU. The Board does not 
have jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action, to include those actions 
required in the REMAND below.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Remand is required in order to protect the Veteran's due 
process rights, and to ensure a complete and accurate record 
for adjudication purposes.

At the April 2010 Board hearing, the Veteran submitted copies 
of his VA Vocational Rehabilitation folder, which includes 
extensive discussion of the impact of his service connected 
disabilities on his occupational functioning.  There is no 
indication that these documents have been previously 
considered by VA in connection with the current compensation 
claim.

The Veteran expressly declined to waive his right to initial 
AOJ consideration of this evidence, and requested that the 
matter be remanded to the RO for consideration of 
extraschedular entitlement.  Remand is required for the 
issuance of an SSOC which considers the newly submitted 
evidence.  38 C.F.R. § 19.31, 19.37; See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  On remand, the RO must address 
extraschedular entitlement.  38 C.F.R. § 3.321(b).

Moreover, the Veteran maintains that his claims of service 
connection for depression and for TDIU are inextricably 
intertwined with the current appeal for extraschedular 
evaluations for left ankle and knee disabilities, as all 
claims involve questions of employability and impact on 
occupational capacity.  The Court did in fact direct VA to 
discuss the applicable legal standard for extraschedular 
evaluation versus that for TDIU.  Moreover, VA is obligated 
to infer a claim for TDIU when there is evidence of 
unemployment, as a Veteran is presumed to be seeking the 
highest possible evaluation.  Roberson v. Principi, 251 F.3d 
1378 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action, 
to be completed in the order indicated:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. First, make appropriate adjustments to 
the Veteran's record to reflect that he is 
service connected for two separate 
orthopedic disabilities of the left leg as 
residuals of a tibia fracture, each rated 
independently under Code 5262.

2.  Next, obtain updated VA treatment 
records from the VA medical center in 
Phoenix, Arizona, and all associated 
clinics, as well as any other VA facility 
identified by the Veteran or in the 
record.

3.  Next, provide proper notice and 
undertake any evidentiary development, to 
include scheduling of any necessary 
examinations, for the referred intertwined 
claims of secondary service connection for 
depression and for entitlement to TDIU.  

4.  Next, schedule the Veteran for a VA 
Joints examination.  The examiner must 
describe all current manifestations of 
left ankle and left knee disabilities.  
The extent of impairment of each joint 
must be addressed separately.  The 
examiner should comment on the impact of 
the orthopedic left leg disabilities on 
the Veteran's occupational function, to 
include impairment of daily duties and use 
of leave.

5.  Next, review the claims file to ensure 
that the foregoing requested development 
is completed, and arrange for all 
additional development indicated

6.  Next, refer the claims for increased 
rating for the left knee and left ankle 
disabilities to the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation.  

7.  Finally, adjudicate the referred 
claims and readjudicate the claims on 
appeal.  If any of the benefits sought 
remain denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


